Citation Nr: 0300083	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  92-13 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to a disability rating greater than 10 percent 
from an original grant of service connection for 
postoperative residuals of a left knee injury. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from November 1988 to 
August 1991.

This case first came before the Board of Veterans' Appeals 
(Board) from a December 1991 rating decision in which the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) granted service 
connection for left knee injury residuals, effective as of 
August 28, 1991, and assigned a noncompensable evaluation 
therefor.  In a March 1993 rating decision, the RO 
increased this rating to 10 percent under Diagnostic Code 
5257, again effective as of August 28, 1991 .  In July 
1998, the Board remanded this case in order to obtain 
additional evidence.  The case is again before the Board 
for appellate consideration.


FINDINGS OF FACT

1.  More than slight left knee instability is not shown at 
any time since August 1991.

2.  Traumatic arthritis of the left knee is manifested by 
complaints of pain and swelling; motion of the left knee 
is from 0 (zero) degrees extension with at least 82 
degrees flexion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
recurrent subluxation or instability of the left knee have 
not been satisfied.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5257 
(2002).

2. Traumatic arthritis of the left knee is 10 percent 
disabling according to applicable schedular criteria.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5260, 5261 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

There was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2002); see 66 Fed. Reg. 45,620-45,632 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, 
and they apply to most claims for benefits received by VA 
on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present 
case.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  There is no issue as 
to providing an appropriate application form, or 
completeness of the application.  In the circumstances of 
this case, the veteran has been advised of the applicable 
laws and regulations, and the evidence needed to 
substantiate a claim for an increased rating, by a 
statement of the case, several supplemental statements of 
the case, and a letter from the RO.  In particular, a 
March 2002 letter advised him as to what evidence was 
necessary to establish entitlement to the benefits he 
sought, what information was needed from him by VA, and 
where and when to send the evidence.  In addition, the 
statement and supplemental statements of the case advised 
him as to what evidence was to show to establish 
entitlement to a higher evaluation; he was specifically 
advised that he 

needed evidence of increased symptoms, above that 
warranting a 10 percent disability rating, as shown by 
medical evidence.  VA's duty to notify has been fulfilled.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
This duty has been satisfied.  The record shows that the 
RO has secured all VA medical evidence that is available; 
the VA Medical Center at which the veteran has indicated 
that he was examined has indicated that no records other 
than the reports of those examinations are available,  In 
addition, the veteran has not indicated that he has 
received treatment from any other health care provider, 
notwithstanding requests by VA that he do so.  

In view of the foregoing, the Board finds that all 
reasonable efforts to secure and develop the evidence that 
is necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original 
jurisdiction.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of 
what might be required or helpful to establish his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under 
Bernard v. Brown, 4 Vet. App. 384 (1993).   

I.  Entitlement to an Increased Rating

Service connection for postoperative residuals of a left 
knee injury was granted by the RO in December 1991, at 
which time a noncompensable evaluation was assigned, 
effective as of August 28, 1991, the day following the 
veteran's last day 

of active service.  The veteran indicated disagreement 
with the assignment of that noncompensable evaluation, and 
the RO, in March 1993, assigned a 10 percent rating, again 
effective as of August 28, 1991.  The veteran indicated 
continued disagreement with that rating.  See AB v. Brown, 
6 Vet. App. 35 (1993).  The Board notes that, inasmuch as 
this claim arises from an original grant of service 
connection, the provisions of Fenderson v. West, 12 Vet. 
App. 119 (1999), whereby "staged" ratings can be assigned 
on a claim for increased compensation arising from an 
original grant of service connection, are for application.

The severity of service-connected disability is determined 
by a schedule of ratings of reductions in earning capacity 
from specific injuries or combination of injuries.  The 
ratings shall be based, as far as practicable, upon the 
average impairments of earning capacity resulting from 
such injuries in civilian occupations.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, VA Schedule for Rating 
Disabilities (Schedule).  The current 10 percent rating 
for the veteran's left knee disability contemplates slight 
impairment of the knee, as evaluated by recurrent 
subluxation or lateral instability.  A higher (20 percent) 
rating is appropriate for moderate impairment, while 
severe impairment is assigned a 30 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).  

The report of a September 1991 VA examination shows that 
the veteran exhibited left knee extension to "180" 
degrees, and flexion to "110" degrees.  There was no 
laxity.  There was a 4-inch well-healed anterior scar.  On 
X-ray, the visualized bony structures of the left knee 
were normal.

The report of a January 1992 service medical examination, 
conducted for disability retirement purposes, shows that 
left knee extension was possible to 0 (zero) degrees, with 
left knee flexion to 130 degrees.  There was no effusion, 
but there was tenderness along the lateral patellar facet.  
There was no instability to varus or valgus stress, nor 
was there posterior or posterolateral instability.  X-rays 
revealed early traumatic arthritis of the lateral patellar 
facet.

The report of an October 1992 VA examination again shows 
that the veteran exhibited left knee extension to "180" 
degrees, and left knee flexion to "110" degrees.  There 
was medial lateral laxity, residual pain, and intermittent 
swelling.  There was a 5-inch scar that was well healed.

The report of a VA examination dated in November 1994 
shows that crepitation was felt within the soft tissue of 
the left knee.  Flexion was possible to 130 degrees, and 
extension was possible to 0 (zero) degrees.  Further 
flexion was noted to cause discomfort, as did passive 
rotary movement of the left knee.  The patella was freely 
movable, and there was no undue laxity of the left knee 
ligaments.  There was a five-inch incisional scar, along 
with three smaller scars, about the anterior aspect of the 
left knee.  These scars were nontender to palpation.  X-
rays of the left knee, conducted in October 1994, 
indicated that there was mild associated joint space 
narrowing indicative of some mild degenerative joint 
disease.  

The report of a July 1997 VA examination indicates that 
left knee flexion was possible to 95 degrees, with 
extension to 0 (zero) degrees.  There was no evidence of 
ligamentous laxity; the knee was described as mildly 
swollen.  There was a six-inch anterior scar that was well 
healed but mildly tender.  The examiner noted that there 
was weakened motion of the knee, and that there was 
excessive fatigability but no evidence of incoordination.  
During flare-ups the knee was swollen and stiff, with 
increased pain and decreased range of motion.  On X-ray, 
placement of metallic screws in the distal femur and 
proximal tibia from previous surgery was noted, with no 
other abnormality in the bones and joints.

The report of a July 2002 VA examination indicates that 
left knee flexion was possible to 82 degrees, with 
extension to 0 (zero) degrees).  There was no varus or 
valgus instability, nor was the knee swollen or tender.  
The examiner noted that the left knee did exhibit weakened 
movement, excess fatigability and incoordination.  He also 
noted that additional range of motion loss could not be 
determined inasmuch as he could not let the veteran 
exercise or perform strenuous activities during the 
examination.  The examiner found that pain did 
significantly limit the 

veteran's functional ability during flare-ups, especially 
after prolonged walking.  In addition, there was swelling 
of the knee during flare-ups.  The report indicates a 
diagnosis of status post left knee surgery with moderate 
functional disability.  On X-ray, it was noted that the 
joint space of the left knee was well preserved, with 
smooth margins.  There was a five-inch surgical scar over 
the left anterior knee.

The report of the September 1991 VA examination does not 
demonstrate that the veteran's left knee disorder was 
productive of more than slight impairment; it notes that 
there was no laxity.  Similarly, the report of the January 
1992 disability retirement examination indicates that, 
although there was tenderness, there was no instability.  
The report of the October 1992 VA examination, while 
noting the presence of residual pain, intermittent 
swelling, and laxity, does not show that these symptoms 
were productive of moderate subluxation or instability.  
Likewise, the report of the November 1994 VA examination 
indicates that there was crepitation, but that there was 
no undue ligamentous laxity.  The report of the July 1997 
VA examination again indicates that there was no evidence 
of ligamentous laxity, while the report of the most recent 
VA examination, which was conducted in July 2002, notes 
that there was no varus or valgus instability.

In brief, the medical evidence, which consists solely of 
the examination reports discussed above, does not 
demonstrate that the veteran's left knee disorder was 
productive of more than slight impairment, as measured by 
recurrent subluxation or lateral instability.  

It appears, however, that the veteran also has additional 
disability in the knee resulting from arthritis.  In this 
regard, Diagnostic Code 5010-5003 provides that arthritis 
established by x-ray findings will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
code for the specific joint involved.  When, however, the 
limitation of motion of the specific joint is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such 
major joint affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, must spasm, or satisfactory 
evidence of painful motion.

The schedular criteria provide that a noncompensable 
evaluation is assigned for knee flexion that is limited to 
60 degrees.  A 10 percent rating is assigned for knee 
flexion that is limited to 45 degrees, while a 20 percent 
rating can be assigned for knee flexion that is limited to 
30 degrees, and a 30 percent rating can be assigned for 
knee flexion that is limited to 15 degrees (Diagnostic 
Code 5260).  A noncompensable evaluation is assigned for 
knee extension that is limited to 5 degrees.  A 10 percent 
rating is warranted for knee extension that is limited to 
10 degrees, a 20 percent rating can be assigned for knee 
extension that is limited to 15 degrees, a 30 percent 
rating can be assigned for knee extension that is limited 
to 20 degrees, a 40 percent rating can be assigned for 
knee extension that is limited to 30 degrees, and a 50 
percent rating can be assigned for knee extension that is 
limited to 45 degrees. (Diagnostic Code 5261).

Applying these criteria to the objective findings reported 
on the various examinations in this case shows that the 
veteran would not meet the criteria for a compensable 
rating for extension, which was essentially full on all 
examinations, or for limitation of flexion, which while 
limited, never approached limitation of flexion to the 45 
degrees necessary to support even a 10 ten percent rating.  
Nevertheless, VA must also assess this disability in terms 
of the resultant functional impairment.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 
4.45 (2002).  In this regard, it is clear that the veteran 
has experienced functional impairment caused primarily by 
flare-ups of pain and swelling with use.  Giving the 
veteran the benefit of the doubt, the Board finds that 
when the functional impairment of the knee is factored 
into the equation, the degree of disability approaches 
that contemplated by limitation of flexion to 45 degrees 
thereby warranting a  10 percent rating separate from the 
10 percent rating for recurrent subluxation or 
instability.  See 38 C.F.R. § 4.7 (2002).  At no point, 
during the period of time in question, did the functional 
impairment of the knee approach limitation of flexion to 
30 degrees, which would be necessary for an even higher 
evaluation that 10 percent.


ORDER

A rating in excess of 10 percent for recurrent subluxation 
or instability of the left knee is not warranted; however, 
a separate 10 percent rating is warranted for arthritis of 
the left knee since August 28, 1991, subject to 
regulations governing awards of monetary benefits.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

